DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1, 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al.  (US 2011/0252773) in view of Amano et al. (JP 2015166051).
In Reference to Claim 1
(See Arnold, Figures 1-2)
Arnold et al. (Arnold) discloses: 
	An exhaust purification device provided in an exhaust gas flow path (7,11,15) of an internal combustion engine (5), comprising:
	A honeycomb catalyst (9), comprising a first substrate having a first honeycomb structure, with a catalyst supported on the first substrate (See Arnold, Paragraph [0041]);
	a PM trapping filter (13), configured to be capable of trapping PM, located on the exhaust gas downstream side of the honeycomb catalyst (9) and comprising a second substrate, having a honeycomb structure. (See Arnold, Paragraphs [0049]-[0050] & [0052]-[0053]); and
	a length of the first substrate (9) in a flow direction of an exhaust gas in the exhaust gas flow path (7,11,15) is half of a total length of the length of the first substrate (9) and a length of the second substrate (13) or less. (See Arnold, Paragraph [0039]).
Arnold discloses the claimed invention except:
	Wherein the first substrate is formed of a promoter and a weight ratio of ceria zirconia solid solution in the first substrate is 30 wt% or more.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used replaced the substrate of Arnold with the substrate of Amano made of a promoter, as both references are directed towards purification catalyst structure. One of ordinary skill in the art would have recognized that the substrate of Amano would have reduced wall thickness, increased overall strength, and increased thermal conductivity for shortened activation temperature. (See Amano, Paragraphs [0006]-[0009]).

In Reference to Claim 4
(See Arnold, Figures 1-2)
The Arnold-Amano combination discloses:
	Wherein the first substrate (9) has an oxygen storage amount an oxygen storage amount of 0.2 g or more. (See Amano, Paragraphs [0003] & [0024]-[0025]).
	The Examiner notes that the first substrate is formed of the co-catalyst material (promoter) which is an oxygen storage component).

In Reference to Claim 6
(See Arnold, Figures 1-2)

	Wherein the second substrate (13) is coated with another promoter and a catalyst. (See Arnold, Paragraph [0059]).

In Reference to Claim 7
(See Arnold, Figures 1-2)
The Arnold-Amano combination discloses:
	Wherein the total coating amount of the catalyst on the second substrate (13) is 100 g/L or less. (See Arnold, Claim 5).

Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or fairly suggest “wherein the first substrate is coated with another promoter” and “wherein a porosity of the first substrate is 50% or more”. Arnold and Amano, alone or in combination, fail to disclose “another promoter coating” on a substrate formed of a promoter. Specifically, Arnold discloses a promoter coating on or within a support, while Amano teaches the removal of needing a promoter coating by forming the substrate entirely of a promoter. Additionally, Arnold and Amano, alone or in combination, fail to disclose “wherein a porosity of the first substrate is 50% or more”.

Response to Arguments
Applicant’s arguments with respect to [A] “a honeycomb catalyst comprising a first substrate, formed of a promoter and having a first honeycomb structure, with a catalyst supported on the first substrate” and [B] "a weight ratio of a ceria zirconia solid solution in the first substrate is 30 wt% or more" have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to [C] "a length of the first substrate in a flow direction of an exhaust gas in the exhaust gas flow path is half of a total length of the length of the first substrate and a length of the second substrate or less" filed 30 December 2020 have been fully considered but they are not persuasive.
Applicant argues that Arnold fails to disclose "a length of the first substrate in a flow direction of an exhaust gas in the exhaust gas flow path is half of a total length of the length of the first substrate and a length of the second substrate or less". However, Arnold discloses the first substrate may be smaller than the downstream TWC coated particulate filter. (See Arnold, Paragraph [0039]). Accordingly, a smaller first substrate would be less and or equal to the total length of the length of the first substrate and a length of the second substrate. Additionally, the Examiner notes that the recitations of “a length of the first substrate” and “a length of the second substrate” do not limit each respective “a length” to the total length of each respective substrate. In other words, “a length of the second substrate” may be interpreted as a length that is shorter than the total length of the second substrate.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.